        Case 4:19-cv-00300-RH-MJF Document 297 Filed 03/18/20 Page 1 of 3
                                                                              Page 1 of 3




             IN THE UNITED STATES DISTRICT COURT FOR THE
                     NORTHERN DISTRICT OF FLORIDA
                         TALLAHASSEE DIVISION



KELVIN LEON JONES et al.,

                 Plaintiffs,
                                               CONSOLIDATED
v.                                             CASE NO. 4:19cv300-RH/MJF

RON DeSANTIS et al.,

                 Defendants.

___________________________________/


                            ORDER AMENDING THE SCHEDULE


        This order confirms and adds to the rulings announced on the record of the

hearing on March 17, 2020. The rulings amended the schedule because of the

national covid-19 healthcare emergency. The goal is to allow preparation for and

trial of the case without undue delay but in accordance with best practices. The

attorneys should confer in good faith in an effort to reach agreement on

presentation of testimony by live video or audio transmission from a remote

location, by depositions for use at trial, or by discovery depositions.

        IT IS ORDERED:

        1. The trial is rescheduled for Monday, April 27, 2020.



Case No. 4:19cv300-RH-MJF
        Case 4:19-cv-00300-RH-MJF Document 297 Filed 03/18/20 Page 2 of 3
                                                                                    Page 2 of 3




         2. The deadline for the parties to exchange exhibits with readily identifiable

exhibit numbers is extended to March 23, 2020.

         3. Exhibit and witness lists may be amended by March 23 to better identify

those a party intends to introduce or call and those the party may introduce or call

if the need arises.

         4. The deadline for expert depositions remains March 23, but a deposition

may be taken on or before March 27 if the plaintiffs and the state defendants so

agree.

         5. The deadline for the attorney conference required by the December 31,

2019 scheduling order (see ECF No. 245 at ¶ 5; see also ECF No. 274 at ¶ 14), is

extended to April 2, 2020 (except that the deadline to exchange exhibits is March

23 as set out in 2 above).

         6. The deadline for the pretrial stipulation and trial briefs is extended to

April 9, 2020.

         7. The consented motions to exceed word limits, ECF Nos. 285 and 295, are

granted.

         8. A telephonic pretrial conference remains scheduled for March 26. All




Case No. 4:19cv300-RH-MJF
        Case 4:19-cv-00300-RH-MJF Document 297 Filed 03/18/20 Page 3 of 3
                                                                            Page 3 of 3




motions that remain pending at that time will be heard. Each side will have 30

minutes.

        SO ORDERED on March 18, 2020.

                                      s/Robert L. Hinkle
                                      United States District Judge




Case No. 4:19cv300-RH-MJF
